Citation Nr: 0614794	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-30 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for human immunodeficiency virus (HIV).

2. Whether new and material evidence has been received in 
order to reopen a claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for HIV, claimed to 
result from VA medical treatment.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a brief period of active service in the 
Army from August 1977 to October 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 2004 decision, the Board denied reopening the 
veteran's claims for entitlement to entitlement to service 
connection for HIV and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for HIV.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  In an October 2005 
Order, the CAVC vacated and remanded the Board's August 2004 
decision and remanded the veteran's new and material evidence 
claims.  It was noted in the October 2005 Joint Motion to 
Remand that a remand was required because the veteran had not 
been apprised of the specific information and evidence 
necessary to substantiate a claim under 38 U.S.C.A. § 1151 
for compensation for injury as a result of VA medical 
treatment.  

Further, concerning the issues of whether the claims for 
entitlement to service connection for HIV and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
HIV can be reopened, the recent opinion in Kent v. Nicholson, 
No. 04-181 (March 31, 2006), provided specific guidance 
concerning what would constitute adequate notice pursuant to 
38 U.S.C.A. § 5103(a) for claims to reopen previously denied 
claims.  The RO has not had an opportunity to provide the 
veteran with Section 5103(a) notice that would comply with 
this recent Court decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and the decision in 
Kent v. Nicholson, No. 04-181 (March 31, 
2006) concerning whether the claims for 
entitlement to service connection for HIV 
and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for HIV 
can be reopened.  Comply with the Kent 
ruling, and advise the veteran of the 
evidence and information that is 
necessary to reopen these claims and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claims for the benefits 
(service connection and compensation 
under the provisions of 38 U.S.C.A. § 
1151) sought by the veteran.  

2.  Readjudicate the issues of whether 
new and material evidence has been 
received in order to reopen claims for 
entitlement to service connection HIV and 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for HIV, 
claimed to result from VA medical 
treatment.  If the claims remain denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





